IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


MICKEY CASTILLO,                         : No. 86 MM 2015
                                         :
                  Petitioner             :
                                         :
                                         :
            v.                           :
                                         :
                                         :
COMMONWEALTH OF PENNSYLVANIA,            :
                                         :
                  Respondent             :


                                     ORDER



PER CURIAM

      AND NOW, this 22nd day of October, 2015, the Application for Leave to File

Original Process is GRANTED, and the Application for an Exercise of Either King’s

Bench Powers or Extraordinary Jurisdiction and the Application for Post-Submission

Communication are DENIED.